IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

DEPARTMENT OF FINANCIAL                 NOT FINAL UNTIL TIME EXPIRES TO
SERVICES, DIVISION OF                   FILE MOTION FOR REHEARING AND
INSURANCE AGENTS AND                    DISPOSITION THEREOF IF FILED
AGENCY SERVICES,
                                        CASE NO. 1D15-178
      Appellant,

v.

MARTA R. DE LA PAZ,

      Appellee.

_____________________________/

Opinion filed October 1, 2015.

An appeal from the Division of Administrative Hearings.
Mary Li Creasy, Judge.

Gregory D. Venz, Deputy General Counsel, David J. Busch, Assistant General
Counsel, Department of Financial Services, Tallahassee, for Appellant.

N. Fraser Schuh, III, Hallandale, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., THOMAS and RAY, JJ., CONCUR.